Fourth Court of Appeals
                                San Antonio, Texas
                                     August 7, 2013

                        No. 04-13-00454-CV and 04-13-00455-CV

  THE STATE OF TEXAS FOR THE BEST INTEREST AND PROTECTION OF S.S.,

                     From the Probate Court No 1, Bexar County, Texas
                      Trial Court No. 2013MH1871 and 2013MH1959
                     Honorable Polly Jackson Spencer, Judge Presiding


                                     ORDER
        Maria Fattahi’s Notification of Late Reporter’s Record is hereby GRANTED. The
reporter’s record is due August 5, 2013. Because this is an accelerated appeal, no further
extensions of time will be granted.



                                                _________________________________
                                                Sandee Bryan Marion, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 7th day of August, 2013.



                                                ___________________________________
                                                Keith E. Hottle
                                                Clerk of Court